
	

115 SRES 1 ATS: Informing the President of the United States that a quorum of each House is assembled.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2017
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Informing the President of the United States that a quorum of each House is assembled.
	
	
 That a committee consisting of two Senators be appointed to join such committee as may be appointed by the House of Representatives to wait upon the President of the United States and inform him that a quorum of each House is assembled and that the Congress is ready to receive any communication he may be pleased to make.
		
